Citation Nr: 0302891	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for jaundice.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

There is no medical evidence showing that the veteran has a 
current disability related to jaundice.


CONCLUSION OF LAW

Jaundice was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and VA medical records, including 
an October 2002 VA examination that addressed the veteran's 
contentions in this case.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim, and in a June 2001 letter the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002). As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The veteran claims that he suffers from jaundice.  However, 
when a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although, as in this case, a claimant may 
testify as to symptoms he or she perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service medical records indicate that in February 1945 the 
veteran was treated for hepatitis, infectious, with jaundice, 
acute, moderately-severe, cause undetermined.  The veteran's 
December 1945 service separation physical was negative for 
jaundice or a liver disability.

In the present case, the medical records in the claims file 
fail to reflect a diagnosis of jaundice or of any residuals 
of jaundice since service.  An October 2002 VA examiner noted 
that she was "unable to find any current disability related 
to liver disease and specifically related to the episode of 
jaundice he had in 1945."  Although the October 2002 VA 
examiner was examining the veteran to ascertain the nature of 
any liver or jaundice disability that might be present, she 
was unable to find a basis for diagnosing any such disability 
(despite performing laboratory studies).

While it is beyond dispute that the veteran was involved in 
combat during service, the lack of a current disability 
related to jaundice precludes the veteran from obtaining 
service connection under the provisions of 38 U.S.C.A. § 1154 
and § 1110.



ORDER

Service connection for jaundice is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

